A majority of this Court are of the opinion that so many vital and controlling provisions of Senate Bill No. 911, Acts of the Legislature, Session of 1931, being Chapter 15560, of the 1931 Special Laws, are unconstitutional that by reason thereof the whole Act is unconstitutional and inoperative, it being impossible for the Court to say that with the plainly unconstitutional provisions eliminated from Senate Bill No. 911 (Chapter 15560) entitled:
    "An Act Creating a Board of Trustees of the Volusia County Fair, in Volusia County, Florida, and requiring said Board of Trustees to acquire, purchase and take over in the name of Volusia County, all property of the Volusia County Fair Association, Inc., and to promote, maintain and carry on annually a fair or exposition *Page 1013 
in said County, and investing said Board of Trustees with other powers and duties for the carrying out of the provisions of said Act, and requiring the Board of County Commissioners of Volusia County, Florida, to levy a tax sufficient to raise the necessary funds to carry out the provisions of said Act, said tax not to exceed One Mill on the Dollar, and giving the said Board of Trustees the entire control of such fair or exposition and all matters connected therewith and all property that may be acquired under said Act and all Funds derived from said tax or any other sources,"
that said Bill would have been enacted at all. Therefore that Act falls in its entirety.
Senate Bill No. 910 (Chapter 15557), entitled:
    "An Act requiring the Board of County Commissioners of Volusia County, Florida, to Pay Over to the Board of Trustees of the Volusia County Fair, the sum of Six Thousand Dollars ($6,000.00), which was appropriated to the Volusia County Fair Association, by the Board of County Commissioners of said County, in the budget for said County for the fiscal year beginning, on the 1st day of October, A.D. 1930, and to end on the 30th day of September, A.D. 1931,"
is in pari materia with Senate Bill No. 911, and if Senate Bill No. 911 is wholly void, the legislative purpose and intent designed by Senate Bill No. 910 cannot be accomplished, so that Act must likewise be held insufficient as a basis for any action or payment of money by the County Commissioners of Volusia County, such as was sought to be enjoined in this case.
Since the principal object of the bill of complaint is to declare unconstitutional and void the aforesaid Acts of the Legislature of 1931, and relief so adjudging them void and unconstitutional is sufficiently sustained by the bill, the injunctions granted should be affirmed insofar as they enjoin and restrain acts of the County Commissioners of Volusia County under the two 1931 enactments hereinbefore referred to.
The injunctions granted are accordingly limited and *Page 1014 
modified in effect so as to enjoin and restrain only the threatened acts of the County Commissioners of Volusia County, Florida, specified in the bill of complaint, insofar as such acts are based upon Chapter 15557 and 15560, Acts of 1931, Laws of Florida, as so modified the orders granting injunctions are affirmed. The order of Judge Simmons dissolving the injunction which had been granted by Judge Albritton is reversed.
The question of enjoining payments of moneys by the County Commissioners of Volusia County, Florida, under Sections 6516-6526 C. G. L., 4517-4527 R. G. S., Acts of 1927, is not passed on, because neither the validity, construction nor effect of same is properly involved in the present appeal.
Orders granting injunctions limited in effect, and as so modified, affirmed. Order dissolving injunctions reversed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.